UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 00-4193

CHAD WINFRED WILLIS,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
Frank W. Bullock, Jr., District Judge.
(CR-99-262)

Submitted: August 24, 2000

Decided: August 31, 2000

Before MICHAEL and MOTZ, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed in part and dismissed in part by unpublished per curiam
opinion.

_________________________________________________________________

COUNSEL

Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Chad Winfred Willis pleaded guilty to one count of possession of
a firearm by a convicted felon, in violation of 18 U.S.C.A.
§ 922(g)(1) (West 2000), and was sentenced to 96 months in prison.
Willis noted a timely appeal. His attorney has filed a brief pursuant
to Anders v. California, 386 U.S. 738, 744 (1967), stating that there
are no meritorious issues for appeal. Nonetheless, counsel argues that
the sentence was too severe. Willis was advised of his right to file a
pro se supplemental brief, but he did not file such a brief. Because we
find the assignment of error to lack merit and discern no other error
in the record, we affirm Willis' conviction and sentence.

The presentence report reflects that Willis' base offense level was
24. See U.S. Sentencing Guidelines Manual§ 2K2.1(a)(2) (1998).
Willis received a three-level adjustment for acceptance of responsibil-
ity. See USSG § 3E1.1(a), (b). His resulting offense level was 21.
With a criminal history category of VI, Willis' guideline range was
77-96 months. The Government moved for an upward departure,
arguing that Willis' extensive criminal history in the North Carolina
state courts warranted such a departure. The district court denied the
motion but sentenced Willis to the maximum term of imprisonment
within his guideline range.

On appeal, counsel contends that the 96-month sentence is too
severe. Counsel points out that this is Willis' first federal conviction,
and, despite his multiple state convictions, Willis has never served a
significant length of time for those offenses. Additionally, Willis is a
dialysis patient, admits that he has a drug problem that he needs to
control, and wants to pursue his education and obtain certain skills.

We have held that a defendant may not seek "review of a sentenc-
ing court's discretion in setting a sentence anywhere within a properly

                     2
calculated sentencing range." United States v. Porter, 909 F.2d 789,
794-95 (4th Cir. 1990). The record in this case reflects that Willis'
guideline range was appropriately calculated. His 96-month sentence
exceeded neither the guideline range nor the maximum penalty to
which he was statutorily subject. See 18 U.S.C.A. § 924(a)(2) (West
2000).

As required by Anders, we have independently reviewed the entire
record and all pertinent documents in this case. We have considered
all possible issues presented by the record and conclude that there are
no non-frivolous grounds for this appeal. We deny counsel's motion
to withdraw at this time. Pursuant to the plan adopted by the Fourth
Circuit Judicial Council in implementation of the Criminal Justice Act
of 1964, 18 U.S.C. § 3006A (1994), this court requires counsel to
inform his client, in writing, of his right to petition the Supreme Court
for further review. If requested by the client to do so, counsel should
prepare a timely petition for a writ of certiorari, unless counsel
believes that such a petition would be frivolous. In that case, counsel
may move in this court to withdraw from representation. Counsel's
motion must state that a copy thereof was served on the client.

We affirm Willis' conviction and sentence, dismissing that part of
the appeal challenging the length of the sentence as unduly severe.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED IN PART; DISMISSED IN PART

                     3